--------------------------------------------------------------------------------

Exhibit 10.11
 
MATAMOROS LPG MIX PURCHASE AND SALES AGREEMENT
 
 
BETWEEN
 
 
RIO VISTA OPERATING PARTNERSHIP L.P. AND P.M.I. TRADING LIMITED
 

Page 1 of 21

--------------------------------------------------------------------------------



This Matamoros LPG Mix Purchase and Sales Agreement (the "Agreement"), made and
entered into as of April 28th, 2006, by and between Rio Vista Operating
Partnership L.P., a corporation organized under the laws of the State of
Delaware, United States of America, having its principal place of business at
820 Gessner Road, Suite 1285, Houston Texas, 77024, United States of America
("Seller") and P.M.I. Trading Limited, a corporation organized under the laws of
Ireland, having the administration of its business and place of address at Av.
Marina Nacional No. 329, Torre Ejecutiva Piso 20, Col. Huasteca, C.P. 11311, in
Mexico City, Mexico ("Buyer") (each of Buyer and Seller, "Party" and,
collectively, the "Parties").


NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements hereinafter set forth, the Parties hereby agree as follows:


ARTICLE I
DEFINITIONS


1.01 Definitions.  For purposes of this Agreement, the following terms shall
have the meanings indicated below:


"Affiliate" shall mean, with respect to any Person, any other Person
controlling, controlled by, or under common control with such Person;


"Agreement" shall mean this Agreement, including all Exhibits attached hereto,
as the same may be amended, modified or supplemented from time to time;


"Alternative Delivery Point" shall mean Seller's terminal located at 902
Chemical Road, Port of Brownsville, 78521 Texas, United States of America.;


"ASTM" shall mean the American Society for Testing and Materials;


"Banking Day" shall mean any day on which the banks are open for business in the
jurisdiction in which payment is to be made;


"Butane" shall comply with the specifications set forth by the GPA;


"Buyer's Representatives" shall mean Pemex-Gas y Petroquímica Básica's personnel
authorized to supervise the operations described in this Agreement at the
Delivery Point or at the Alternative Delivery Point;


"DDU" shall mean Delivered Duty Unpaid, according to Incoterms 2000;


"Day" shall mean a twenty-four (24) hour period, starting at zero hours local
time in Matamoros on the morning of each calendar day and ending at zero hours
local time in Matamoros on the morning of the following calendar day;

Page 2 of 21

--------------------------------------------------------------------------------



"Delivery Point" shall mean Seller's terminal located at Carr. Sendero Nacional
Km. 9, desviación Carr. La Rosita-Lucio Blanco Km. 3.4, desviación brecha 22 s/n
(a 500 mts.), Ejido La Gloria, C.P. 87560, Matamoros, Tamaulipas, México;


"FCA" shall mean Free Carrier, according to Incoterms 2000;


"Gallon(s)" shall mean one (1) U.S. standard gallon of two hundred and thirty
one (231) cubic inches at sixty degrees Fahrenheit (60°F);


"GPA" shall mean the Gas Processors Association;


"Injection Point" shall mean Seller's terminal located at 902 Chemical Road,
Port of Brownsville, Texas, 78521, United States of America;


"Product" shall mean the LPG Mix meeting the specification parameters set forth
in Exhibit A.


"Mexico" shall mean the United Mexican States;
 
"MMgal" shall mean millions of Gallons;


"Month" shall mean a calendar month;


"Person" shall mean an individual, partnership, company, firm, trust, joint
venture, unincorporated organization or government or any department or agency
thereof;


"PGPB" shall mean Pemex-Gas y Petroquímica Básica;


"U.S. Dollars" or "U.S.$" shall mean dollars of the United States of America;


"U.S." shall mean the United States of America.

Page 3 of 21

--------------------------------------------------------------------------------



ARTICLE II
PURPOSE; TERM


2.01  Purpose.  Seller agrees to sell, transfer, convey and deliver to Buyer and
Buyer agrees to purchase and accept receipt from Seller, of Product in
accordance with the terms and conditions of this Agreement.


2.02  Term.  Unless earlier terminated in accordance with this Agreement, the
term of this Agreement (the "Term") shall commence on May 1st, 2006 (the
"Effective Date") and end on March 31st, 2007.


ARTICLE III
 
PRODUCT


3.01  Product Specifications.  Product shall, at all times, meet the
specification parameters set forth in Exhibit A.


Seller warrants and guarantees that (i) the Product will conform to the
specifications described in Exhibit A at the time and place of delivery; (ii)
that Seller has free and clear title to the Product sold hereunder, and (iii)
that the Product shall be delivered to Buyer free from security interests, liens
or other encumbrances.


3.02  Product Quantity.   In accordance with the following table:


5 MMgal per Month
+/- 10% at Buyer's option
FROM MAY 1st THROUGH SEPTEMBER 30th, 2006.
9 MMgal per Month
+/- 10% at Buyer's option
FROM OCTOBER 1st THROUGH NOVEMBER 30th, 2006.
10 MMgal per Month
+/- 10% at Buyer's option
FROM DECEMBER 1st 2006 THROUGH JANUARY 31st, 2007.
9 MMgal per Month
+/- 10% at Buyer's option
FROM FEBRUARY 1st THROUGH MARCH 31st, 2007.



Ten (10) Days prior to the beginning of each Month, Buyer shall inform to Seller
the volume to be delivered on such Month ("Nominated Volume").


3.02.1   Early Termination.   If this Agreement is terminated by either Party
prior to the expiration of the Term in accordance with the terms and conditions
of this Agreement, Nominated Volume shall be prorated through the termination
date on the basis of this Article 3.02.


3.03   Product Quality and Quantity Inspection.   Buyer and Seller shall appoint
an independent inspection company the ("Inspector") mutually agreeable to Buyer
and Seller to determine quality and quantity of the Product at the Delivery
Point. The Inspector's findings shall be final and binding on the Parties in the
absence of fraud, bad faith or manifest error. Buyer shall pay the gross amount
of the Inspector's fees, however Seller agrees that Buyer shall monthly deduct
the amount of U.S.$8,500.00 from amounts due to Seller, such amount representing
Seller's share of the Inspector's fees.

Page 4 of 21

--------------------------------------------------------------------------------



3.03.1   Product Quality Inspection.   All Product shall be monitored to ensure
compliance with the specification parameters in Exhibit A. Determination of
quality shall follow the procedures set forth in the latest revision of ASTM
procedures (the "Compliance Procedures"). A sample of Product will be drawn in
accordance with the Compliance Procedures (the "Sampling") by the Inspector at
the Delivery Point for approximately every 50,000 Gallons injected at the
Injection Point. A gas chromatography ("GC") analysis (as defined hereunder)
shall be performed by the Inspector on the sample in accordance with the ASTM
D-2163 method to assess the sample's compliance with the specification
parameters in Exhibit A. If the sample analysis is found to be non-compliant,
the entire 50,000 Gallons of Product, from which the sample was taken, will be
deemed non-compliant (the "Non-Compliant Product"), and the Inspector shall
immediately notify both Parties. All Non- Compliant Product shall be deemed not
delivered and Buyer shall not be responsible for payment unless both parties
agree to receive such volumes. Seller shall use its best efforts to dispose of
any Non-Compliant Product promptly upon notification of its non-compliance by
the Inspector and shall be responsible for any and all costs and liabilities
relating to or arising from the Non- Compliant Product. The gas chromatograph
utilized shall be calibrated in accordance with the latest ASTM and GPA
procedures.


3.03.2   Product Quantity Inspection.   The Inspector shall determine the
quantity of Product for payment purposes as follows:


(a) Each empty tank truck shall be weighed on the platform scale at the Delivery
Point/Alternative Delivery Point, or an alternative independent platform scale
mutually acceptable to the Parties. Once Product is completely loaded onto the
tank trucks, such tank truck will be weighed at the same platform scale upon its
departure. The weight obtained by the differential between these two
measurements shall be converted into volume in Gallons and corrected at 60°F in
accordance with the Compliance Procedures, through the determination of the
specific gravity through gas chromatograph provided by Seller or by Inspector.


(b) Seller's terminal platform scale at the Delivery Point/Alternative Delivery
Point will be tested and adjusted for accuracy at least once every six (6)
Months. Seller will be required to comply with the calibration and
certification procedures adopted by Mexican authorities in accordance with
Official Standards (NOM-010-SCFI latest version). Buyer's Representatives and
Inspector may witness the calibration and certification procedures. Seller shall
provide Buyer via fax a copy of the above-mentioned certificates. If Seller's
terminal platform scale at the Delivery Point/Alternative Delivery Point is
used, and/or any claim is received by Buyer from PGPB, Buyer reserves the
following rights: To execute evaluation procedures on a random basis sending
tank trucks to an independent scale to test the accuracy of such scale and
recover damages from Seller for any discrepancy found.

Page 5 of 21

--------------------------------------------------------------------------------



(c) If Seller's platform scale at the Delivery Point/Alternative Delivery Point
is not suitable for the service due to non- compliance with the above-mentioned
Official Standards and an independent platform scale is used, the Parties will
share equally the cost of weighing the tank trucks before and after loading.


(d) If Seller at any time replaces the platform scales at its terminal at the
Delivery Point/Alternative Delivery Point, such new scales shall be used to
weigh all tank trucks receiving Product at the Delivery Point/Alternative
Delivery Point, and shall be operated and maintained in accordance with the
above provisions. Seller shall be responsible for all costs and expenses
associated with such new scales.


(e) For customs and inventory-management purposes, Product pumped through
Seller's pipeline from the Injection Point to the Delivery Point shall be
measured on a daily basis at the micromotion measurement device installed at the
Delivery Point. Readings by such device shall be registered by the Inspector,
Mexican authorities, PGPB's customs broker, Buyer's Representative and Seller's
representative. A reading of the quantity of Product pumped will be calculated
on the basis of the differential between the readings taken at 00:00 hrs. and
the reading taken the previous Day at 00:00 hrs., converted to volume in Gallons
and corrected at 60°F, through the determination of the specific gravity by
samples taken at the Delivery Point (at the micromotion measurement device
installed at the connection point between Seller's pipeline and the Delivery
Point) for approximately every 50,000 Gallons received at the Delivery Point,
through GC.


Additionally, for verification and customs purposes, Product pumped through
Seller's pipeline from the Injection Point to the Delivery Point shall be
measured on a weekly basis every Monday at the micromotion measurement device
installed at the Delivery Point. Readings by such device shall be witnessed by
the Inspector, Mexican authorities, PGPB's customs broker Buyer's Representative
and Seller's representative. A reading of the quantity of Product pumped will be
calculated on the basis of the differential between the current reading and the
reading taken the previous Monday at the same time converted to volume in
Gallons and corrected at 60°F, through the determination of the specific gravity
by samples taken at the Delivery Point (at the micromotion measurement device
installed at the connection point between Seller's pipeline and the Delivery
Point) for approximately every 50,000 Gallons received at the Delivery Point on
the immediate preceding five (5) Days, through GC. The Inspector shall take line
samples and shall test the batch pumped at the time of the readings.

Page 6 of 21

--------------------------------------------------------------------------------



ARTICLE IV
PRODUCT DELIVERY; TRANSFER OF TITLE; CUSTODY
RISK OF LOSS AND CONTAMINATION


4.01   Product Delivered at Delivery Point.   Product shall be delivered DDL) at
the Delivery Point. Title of Product shall pass from Seller to Buyer at the
point in the Seller's pipeline where Product passes into México at the
U.S./México border in Matamoros, Tamaulipas, México. The custody, risk of loss
and contamination with respect to Product shall pass from Seller to Buyer at the
moment Product passes the flange connection between the Delivery Point hose and
the tank trucks provided by Buyer.


4.02   Product Delivered at the Alternative Delivery Point.   If, by any reason
of a programmed maintenance at the Delivery Point or Injection Point, or an
event different from Force Majeure at the Delivery Point, Seller is not able to
deliver Product at the Delivery Point, Seller shall immediately notify Buyer,
and Buyer shall have the option of loading Product at the Alternative Delivery
Point, in which case Buyer shall so notify Seller. The Product shall be then
delivered FCA at the Alternative Delivery Point. Title of Product, as well as
custody, risk of loss and contamination with respect to Product shall pass from
Seller to Buyer as the Product passes the flange connecting the Seller's
Alternative Delivery Point with Buyer's tank trucks.


For Product delivered at the Alternative Delivery Point, Buyer shall nominate
tank truck transportation services. Seller shall discount from the sales price,
the Service Fee described in Article 5.01 and 5.02, by an amount equal to the
transportation costs incurred by Buyer, such transportation costs to be
determined based on the prevailing market conditions at the time that Buyer must
arrange for transportation and as mutually agreed by the Parties.


In the event of a Force Majeure condition at the Delivery Point, Buyer shall
also have the option of loading Product at the Alternative Delivery Point. The
Parties agree that in this event, Seller shall discount from the Product's price
(including the Service Fee), as set forth in Article 5.01 and 5.02, an amount
equal to the operational costs of the terminal at the Delivery Point plus costs
related to the transportation of Product through Seller's pipeline from the
Alternative Delivery Point to the Delivery Point. Seller shall inform Buyer of
its. calculation of the amounts to be discounted, such final discount amount to
be mutually agreed between the Parties.

Page 7 of 21

--------------------------------------------------------------------------------



In the event Buyer elects not to exercise its option to take delivery at the
Alternative Delivery Point, Seller shall still be obligated to deliver to Buyer
the Nominated Volume.


ARTICLE V
 
PRICING; INVOICING; PAYMENT TERMS



 
5.01
Price of Product; Service Fees.   Product pricing shall be calculated monthly in
accordance with the Propane and Butane content of the mix actually received by
Buyer. Price shall be the sum of (i) the average price of Propane multiplied by
its actual fraction and Butane multiplied by its actual fraction during the
delivery Month as published by OPIS (Oil Price Information Service) for Mont
Belvieu non-TET daily spot postings, and (ii) a premium (the "Service Fee") as
provided in Exhibit B; it being understood that in no event shall the Butane
component shall be greater than 10%.




 
5.02
Price of Additional Volume.   the Service Fee for additional volume, will be as
provided in Exhibit B.



The estimated prices (the "Estimated Prices") to be used for interim invoicing
purposes shall be determined in accordance with Sections 5.01 and 5.02
(including the Service Fee), except that the price of Product shall be based on
the closing posting price of the Mt. Belvieu non-TET as of the fifth Day prior
to the delivery Month in which a posting price is published assuming ninety
percent (90%) of Propane and ten percent (10%) normal Butane. At the end of the
delivery Month, an adjustment shall be made so as to reflect the differences
between the Estimated Prices as invoiced and the actual Month-end prices as
determined in Sections 5.01 and 5.02 (the "True Up").


5.03  Invoicing.   Seller shall invoice and send Buyer every Friday, the total
volume loaded during the immediately preceeding week, using the Estimated Prices
(the "Estimated Invoices"), as set forth under Article 5.01.


The Month-End True Up shall be invoiced (the "True Up Invoice") at the end of
the delivery Month. This True Up invoice shall include (i) the volume delivered
from Seller to Buyer, and (ii) the realized price as per this Section. The True
Up invoice must contain a deduction of US$8,500, representing Seller's payment
of its share of Inspector's fees, as provided under Article 3.03.


All invoices shall comply with Buyer's treasury policies and shall be sent in
original to Buyer's financial contact set forth in the notice provision of
this Agreement. Neither faxed nor copied invoices will be acceptable to Buyer.

Page 8 of 21

--------------------------------------------------------------------------------



5.04   Payment Terms.   Except as otherwise agreed in this Agreement, payments
shall be made by Buyer in net U.S. Dollars without set-off, deduction or
counterclaim, and by wire transfer to Seller's designated account, as follows.


5.04.1  Estimated Invoices Payment.   Payment of each of the Estimated Invoices
shall be made by Buyer ten (10) Days after the date on which such Estimated
Invoices are received by Buyer. In case that payment date falls on a Sunday or
holiday, then payment date will be the next Banking Day. In case that payment
date falls on a Saturday, then payment date will be the prior Banking Day.


5.04.2  True Up Invoice Payment.   Payment of any amount due, either from Buyer
to Seller or from Seller to Buyer shall be made in U.S. Dollars within ten (10)
Days after receipt of the original invoice. In case that payment date falls on a
Sunday or holiday, then payment date will be the next Banking Day. In case that
payment date falls on a Saturday, then payment date will be the prior Banking
Day.


5.04.3  Other Payments.   Except as provided in Articles 5.04.1 and 5.04.2
above, any amount due from one Party to the other shall be paid in U.S. Dollars
within ten (10) Days after receipt of the original invoice. In case that payment
date falls on a Sunday or holiday, then payment date will be the next Banking
Day. In case that payment date falls on a Saturday, then payment date will be
the prior Banking Day.


5.04.4  Office Expenses.   Seller shall provide Buyer with a list detailing
certain expenses which Buyer shall be liable for and which may include
telephone, telefax, cleaning and secretarial services, as well as expenses
incurred by Buyer's Representatives supervising receipt of the Product
deliveries at the Delivery Point. Buyer's Representatives must approve such
detailed list. Seller shall invoice Buyer at the end of the Month U.S. $2,500
for such expenses, and Buyer shall pay Seller within twelve (12) Days after
receipt of the original invoice at Buyer's offices. If payment date falls on a
weekend or U.S. or Mexican holiday, payment shall be made on the following
Banking Day. Extraordinary expenses shall be mutually agreed by the Parties.


5.04.5  Late payments.   If either Party does not make timely payments of any
amount due under this Agreement, then any such late payment shall accrue
interest at a rate equal to the Prime Rate announced by Citibank N.A., New York,
New York, U.S., pro-rated for the number of days a payment is late. If either
Party, for any reason, disputes an amount which is invoiced or claimed to be
owed, then such Party shall promptly pay the undisputed amount to the extent
that such amount is undisputed. Buyer and Seller shall resolve the disputed
amount, and a replacement invoice shall be issued and payment of the replacement
invoice shall be made in accordance with Section 5.03. The failure of a Party to
object to an invoice within ten (10) Days after receipt of the invoice shall de
deemed considered a waiver of such Party's right to contest the invoiced amount.
If a timely objection is raised and not resolved within thirty (30) Days
thereafter, the dispute may then be submitted to the American Arbitration
Association through its expedited arbitration procedures.

Page 9 of 21

--------------------------------------------------------------------------------



ARTICLE VI
REPRESENTATIONS AND WARRANTIES


Seller hereby represents and warrants to Buyer as follows:


6.01  Organization and Qualification.   Seller is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite corporate power and authority to own and
operate its assets and properties and to carry on its business as currently
conducted. Seller is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction where the ownership or operation of its
assets and properties or the conduct of its business requires such
qualification.


6.02  Corporate Authorization.   Seller has full corporate power and authority
to execute and deliver this Agreement, and to perform its obligations hereunder.
The execution, delivery, and performance by Seller of this Agreement have been
duly and validly authorized and no additional corporate authorization or consent
is required in connection with the execution, delivery and performance by it of
this Agreement.


6.03  Consents and Approvals.   No consent, approval, waiver or authorization is
required to be obtained by Seller from, and no notice or filing is required to
be given by Seller or made by Seller with, any federal, state, local or foreign
governmental authority or other person in connection with the execution,
delivery and performance of this Agreement.


6.04  Non-Contravention.   The execution, delivery and performance by Seller of
this Agreement, and the consummation of the transactions contemplated hereby, do
not and will not (i) violate any provision of the organizational documents of
Seller; (ii) conflict with, or result in the breach of, or constitute a default
under, or result in the termination, cancellation or acceleration (whether after
the filing of notice or the lapse of time or both) of any right or obligation of
Seller under, or to a loss of any benefit to which Seller is entitled under, any
contract; or (iii) or result in a breach of or constitute a default under any
law of any court or governmental authority to which Seller is subject.

Page 10 of 21

--------------------------------------------------------------------------------



6.05  Binding Effect.   This Agreement constitutes a valid and legally binding
obligation of Seller enforceable against Seller in accordance with the terms of
this Agreement, subject to bankruptcy, insolvency, reorganization, moratorium
and similar laws of general applicability relating to or affecting creditors'
rights and to general equity principles.


Buyer hereby represents and warrants to Seller as follows:


6A.01  Organization and Qualification.   Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite corporate power and authority to own and
operate its assets and properties and to carry on its business as currently
conducted. Buyer is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction where the ownership or operation of its
assets and properties or the conduct of its business requires such
qualification.


6A.02  Corporate Authorization.   Buyer has full corporate power and authority
to execute and deliver this Agreement, and to perform its obligations hereunder.
The execution, delivery and performance by Buyer of this Agreement have been
duly and validly authorized and no additional corporate authorization or consent
is required in connection with the execution, delivery and performance by it of
this Agreement.


6A.03  Consents and Approvals.   No consent, approval, waiver or authorization
is required to be obtained by Buyer from, and no notice or filing is required to
be given by Buyer or made by Buyer with, any federal, state, local or foreign
governmental authority or other person in connection with the execution,
delivery and performance of this Agreement.


6A.04  Non-Contravention.   The execution, delivery and performance by Buyer of
this Agreement, and the consummation of the transactions contemplated hereby, do
not and will not (i) violate any provision of the organizational documents of
Buyer; (ii) conflict with, or result in the breach of, or constitute a default
under, or result in the termination, cancellation or acceleration (whether after
the filing of notice or the lapse of time or both) of any right or obligation of
Buyer under, or to a loss of any benefit to which Buyer is entitled under, any
contract; or (iii) or result in a breach of or constitute a default under any
law of any court or governmental authority to which Buyer is subject.


6A.05  Binding Effect.   This Agreement constitutes a valid and legally binding
obligation of Buyer enforceable against Buyer in accordance with the terms of
this Agreement, subject to bankruptcy, insolvency, reorganization moratorium and
similar laws of general applicability relating to or affecting creditors' rights
and to general equity principles.

Page 11 of 21

--------------------------------------------------------------------------------



ARTICLE VII
TERMINAL-RELATED PROVISIONS; REGULATORY COMPLIANCE


7.01  Terminal Safety.   Buyer will comply, and will cause Buyer's
Representatives entering into the Delivery Point (or the Alternative Delivery
Point, if such is the case) to comply, with all applicable terminal safety and
health regulations. Seller will furnish to Buyer prior to accepting any Product
at the Delivery Point (or the Alternative Delivery Point, if such is the case),
all information (including applicable material safety data sheets), documents,
labels, placards, container, and other materials which are required to be
furnished pursuant to statutes, ordinances, rules or regulations of any public
authority relating to the describing, packaging, receiving, storing, handling,
or shipping of Product at or from the Delivery Point (or the Alternative
Delivery Point, if such is the case). Seller shall provide such information on
the date of execution of this Agreement.


7.02  Loading.   Seller will provide loading services at the Delivery Point (or
the Alternative Delivery Point, if such is the case) seven (7) Days a week,
twenty-four (24) hours per Day. If the Parties determine that it is not
necessary to have personnel 24 hours a Day based upon operational experience
developed on site, hours of service shall be subject to availability of Buyer's
Representatives to dispatch Product from the Delivery Point (or the Alternative
Delivery Point, if such is the case).


Seller will provide Buyer, in addition to the Inspector's report, with a daily
activity report specifying the quantity (weight and volume) and quality of
Product delivered to Buyer at the Delivery Point (or the Alternative Delivery
Point, if such is the case).


7.03  Spill/Environmental Pollution.   If any Propane and/or Butane or Product
spill or other environmental polluting discharge occurs in connection with or
relating to any Product prior to delivery of such Product, all containment and
clean-up operations (including those required by any governmental authority),
shall be at Seller's expense.


If such spill or environmental polluting discharge occurs after delivery at the
Delivery Point (or the Alternative Delivery Point, is such is the case), Buyer
authorizes Seller to commence containment or clean-up operations as deemed
appropriate or necessary by Seller or as may be required by any governmental
authority. Seller will notify Buyer immediately of such operations. Seller shall
have the right to direct all containment and clean-up operations.


All costs of containment and clean-up for any spill or environmental pollution
will be borne by the Party responsible for such spill or environmental
pollution, and such Party shall indemnify and hold harmless the other Party from
any and all expenses, claims, liabilities, damages, penalties, fines and other
costs (including, without limitation, attorneys' fees) resulting from or related
to such incident.

Page 12 of 21

--------------------------------------------------------------------------------



7.04  Terminal Regulatory Compliance.   Seller warrants that the terminals at
the Delivery Point and the Alternative Delivery Point, respectively, comply, and
covenants that such terminals will comply at all times during the Term of the
Agreement, with all local, state and federal laws, rules or regulations
applicable to terminals, including without limitation, all such laws, rules or
regulations concerning permits and insurance required for owning, leasing,
using, or operating a terminal at the Delivery Point or Alternative Delivery
Point.


ARTICLE VIII
CHANGE OF CIRCUMSTANCES


In case of issuance of licenses by the Mexican government allowing private
companies to import Product into Mexico, any party shall have the right to
notify the other party its desire to reduce the quantity stated in this
Agreement or its desire to terminate this Agreement in advance. The negotiation
process shall last no more than thirty (30) Days. If, by the end of such period,
the parties do not reach a mutual consent, this Agreement shall be deemed
terminated


ARTICLE IX
MISCELLANEOUS


9.01  Notices.   All notices or other communications hereunder shall be deemed
to have been duly given and made, if in writing and if served by personal
delivery upon the Party for whom it is intended, if delivered by registered or
certified mail, return receipt requested, or by a national courier service, or
if sent by telecopier; provided that the telecopy is promptly confirmed by
telephone confirmation thereof, to the person at the address set forth below, or
such other address as may be designated in writing hereafter, in the same
manner, by such person:


BUYER:
P.M.I. TRADING LIMITED
ADDRESS: 
Av. Marina Nacional No. 329
Torre Ejecutiva, Piso 20
Col. Huasteca
11311 México D.F. 

 
Commercial Contact


Name:
Rodrigo Aranda / Diana Salmón
Telephone:
(52-55) 1944-0124/0158/0240 / (713) 567-0124/0158/0240
Telex No.: 
1773671
Fax No.:
(52-55) 1944-0134 / (713) 567 0134



Page 13 of 21

--------------------------------------------------------------------------------



Operations Contact


Name:
Cesar Covarrubias/Manuel Villarino/Salvador Huertas
Telephone:
(52-55) 1944-0114/0142/0119 / (713) 567-0114/0142/0119
Telex No.: 
1773671/1773509
Fax No.:
(52-55) 1944-0111 / (713) 567-0111



Financial Contact


Name:
Juan Carlos Caballero/Francisco Cervantes
Telephone:
(52-55) 1944-0074/0077 / (713) 567-0074/0077
Telex No.:
1773671-1773509
Fax No.:
(52-55) 1944-0072 / (713) 567-0072



SELLER:
RIO VISTA OPERATING PARTNERSHIP L.P.
ADDRESS:
820 Gessner Rd. Ste. 1285
 
Houston, Texas, 77024



Commercial Contacts
   
Name:
Charlie Handly
Telephone No.:
(713) 467-8235
Fax No.:
(713) 467-8258
   
Name:
Vicente Soriano
Telephone No.:
(52-55) 5661-9408
Fax No.:
(52-55) 5661-2776
   
Operations Contact
   
Name:
Charlie Handly
Telephone No.:
(713) 467-8235
Fax No.:
(713) 467-8258
   
Name:
Vicente Soriano
Telephone No.:
(52-55) 5661-9408
Fax No.:
(52-55) 5661-2776
   
Name:
Pedro Prado
Telephone No.:
(868) 919-2364
Fax No.:
(868) 819-2365
 
Carretera La Rosita - Lucio Blanco KM. 34
 
La Gloria, Tamaulipas
   
Financial Contact
   
Name:
Ian Bothwell
Telephone No.:
(310) 563-1830
Fax No.:
(310) 563-6290


Page 14 of 21

--------------------------------------------------------------------------------



9.02  Amendment; Waiver.   Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by Buyer and Seller, or in the case of a waiver, by
the Party against whom the waiver is to be effective. In the event of any such
attempted assignment or delegation by any Party without the consent of the other
Party, such Party shall have the right, without prejudice to any other rights or
remedies it may have hereunder or otherwise, to terminate the Agreement
effective immediately upon notice to the other Party.


No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.


9.03  Assignment.   No Party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
Party hereto. Notwithstanding the foregoing, Buyer may freely assign the
Agreement to any affiliate thereof and Seller will have the right to assign this
Agreement if substantially all of its assets are sold or in the event a merger
with another entity in which it is not the surviving entity, provided that
Seller receives the prior written consent from Buyer.


9.04  Entire Agreement.   This Agreement (including all Exhibits hereto)
contains the entire agreement between the Parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral or written, with respect to such matters.


9.05  Fulfillment of Obligations.   Any obligation of any Party to any other
Party under this Agreement, which obligation is performed, satisfied or
fulfilled by an Affiliate of such Party, shall be deemed to have been performed,
satisfied or fulfilled by such Party.


9.06  Parties in Interest.   This Agreement shall inure to the benefit of and be
binding upon the Parties hereto and their respective successors and permitted
assigns. Nothing in this Agreement, express or implied, is intended to confer
upon any Person other than Buyer, Seller or their respective successors or
permitted assigns, any rights or remedies under or by reason of this Agreement.


9.07  Disclosure.   Notwithstanding anything herein to the contrary, each of the
Parties hereby agrees with the other Party or Parties hereto that, except as may
be required to comply with the requirements of any applicable Laws and the rules
and regulations of any stock exchange upon which the securities of one of the
Parties is listed, no press release or announcement or communication of any kind
shall ever, whether prior to or subsequent to the execution of this Agreement,
be made or caused to be made concerning the execution, performance or terms of
this Agreement unless specifically approved in advance by all Parties hereto.

Page 15 of 21

--------------------------------------------------------------------------------



9.08  Expenses.   Except as otherwise expressly provided in this Agreement,
whether or not the transactions contemplated by this Agreement are consummated,
all costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be borne by the Party incurring such
expenses.


9.09  Governing Law.   This agreement shall be governed by, and construed in
accordance with the internal laws of the state of New York without regard to its
conflicts of law principals.


9.10  Arbitration.   Any and all disputes, claims or controversies arising under
or relating to this Agreement shall be settled by arbitration administered by
the American Arbitration Association ("AAA") under its International Arbitration
Rules. The place of the arbitration shall be New York City, New York, U.S. The
Parties agree that the number of arbitrators shall be three. Each Party shall
nominate a neutral and independent arbitrator, and the two arbitrators so
appointed shall appoint the third neutral and independent arbitrator, who shall
act as the Chairperson. If the arbitrators selected by the Parties are unable or
fail to agree upon the third arbitrator, the third arbitrator shall be selected
by the AAA. The award shall be in writing, shall be signed by a majority of the
arbitrators, and shall include a statement regarding the reasons for the
disposition of any claim. A judgment of the court having jurisdiction may be
entered on the award. Except as may be required by law, neither a Party nor an
arbitrator may disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of both Parties.


9.11  Counterparts.   This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.


9.12  Headings.   The heading references herein and the table of contents hereto
are for convenience purposes only, do not constitute a part of this Agreement
and shall not be deemed to limit or affect any of the provisions hereof.


9.13  Severability.   The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefore in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity, or enforceability of such provision, or the application thereof, in
any other jurisdiction.

Page 16 of 21

--------------------------------------------------------------------------------



9.14  Third Party Beneficiaries.   Nothing in the Agreement is intended or shall
be construed to confer upon or give to any Person or entity any rights as a
third party beneficiary of the Agreement or any part thereof.


9.15  Taxes and Documents.   Each Party shall be responsible for paying any
taxes, duties, fees or whichever other similar to which they are obliged to pay
in accordance with the applicable law.


Seller will be obliged to provide Buyer with a valid North American Free Trade
Agreement certificate of origin. If for any reason Seller does not provide Buyer
with such certificate of origin, Buyer shall have the right to discount from the
final purchase price of Product, any and all taxes, duties or fees imposed by
the Mexican governmental authorities which must be paid in excess by Buyer, due
to the lack of the above-mentioned certificate.


9.16  Other Terms and Conditions.   Except as would conflict or except as
otherwise provided in this Agreement, Incoterms 2000 for DDU or FCA, as
appropriate, shall apply. In no event shall the United Nations Convention for
the International Sales of Goods apply to this Agreement.


9.17  Force Majeure.   Neither Party shall be liable for losses, damages, claims
or demands of any nature arising out of delays or defaults in performance under
the Agreement due to any unforeseeable impediment beyond the reasonable control
of the Parties ("Force Majeure"), which shall include, but not be limited to:
acts of god or public enemy; floods or fire; hostilities or war (whether
declared or undeclared); blockades; labor disturbances, strikes, riots,
insurrections or civil commotion; quarantine restrictions or epidemics;
electrical shortages or blackouts; earthquakes; tides, storms or bad weather;
accidents; breakdown or injury to Buyer's (or Seller's) facilities; or laws,
decrees, regulations, orders or other directives or actions of either general or
particular application of the government of México or the U. S. or any agency
thereof or of a person or authority purporting to act therefore, or request of
any such person or authority. Any Party claiming Force Majeure shall promptly
notify the other of the occurrence of the event of Force Majeure relied upon and
shall estimate the length of time that the Force Majeure condition is expected
to continue. Such Party shall also promptly notify the other Party of the
cessation of the Force Majeure condition. Nothing in this Article shall relieve
Buyer of its obligation to pay in full for product sold and effectively
delivered and to pay all other amounts due to Seller under the Agreement.


The occurrence of an event of Force Majeure shall not operate to extend the
period of this Agreement. Should any such event curtail or suspend the
performance of either Party hereunder for a period in excess of seven (7) Days,
either Party shall have the right to terminate this Agreement upon notice to the
other Party.


If, as a result of Force Majeure, Seller at any time does not have available a
sufficient amount of Product to be sold to Buyer, Seller shall be obligated to
equally prorate the available amount it holds for export among its customers,
including Buyer, or shall make reasonable commercial efforts to purchase Product
from any third party to sell to Buyer.

Page 17 of 21

--------------------------------------------------------------------------------



9.18  Confidentiality.   The Parties agree to keep all terms and conditions of
this Agreement, including the Parties' identities, private and confidential
except to the extent that disclosure is required under any rule or regulation to
which the Party shall be subject. This obligation shall be of a continuing
nature and shall not be canceled by the termination of this Agreement.


9.19  Limitation of Liability.   Neither Party shall be liable for special,
indirect, incidental or consequential damages of any kind arising out of or in
any way connected with the performance of or failure to perform this Agreement.


9.20  Indemnity.   Seller agrees to indemnify, defend and fully hold harmless
Buyer and/or any of its officers, directors, representatives, employees,
shareholders, subsidiaries, agents, invitees, or licensees thereof, from and
against any and all claims, liabilities, damages, losses, costs, expenses
(including reasonable attorney's fees) demands, fines, suits, causes of action
or judgments, directly or indirectly, arising out of, in connection with, or
resulting from, Product related incident causing property damage, personal
injury or death, whether or not claimants allege Seller's negligence as a cause,
while Seller has custody of Product.


Likewise, Seller shall indemnify, defend and hold harmless Buyer from and
against all actual or alleged liability, loss, or damage to Buyer or third
parties resulting from Seller's breach of this Agreement.


ARTICLE X
TERMINATION


Termination for Various Events. Notwithstanding anything herein to the contrary,
either Party may (in addition to any other rights or remedies provided to the
other Party under this Agreement) terminate this Agreement, effective
immediately upon notice to the other Party, if any of the following events
occurs, and no alternative payment arrangement has been made to secure payment
to the terminating Party:



 
(a)
The other Party (or any guarantor of the other Party's obligations hereunder)
institutes proceeding to be adjudged bankrupt or insolvent, seeks or suffers
reorganization under court order, seeks the benefit of any law for the relief of
debtors, makes an assignment for the benefit of creditors, admits in writing its
inability to pay its debts generally, when become due, or performs any other
generally recognized act of insolvency or bankruptcy, or there shall be declared
a moratorium on the payment of the other Party's (or such guarantor's) debts;


Page 18 of 21

--------------------------------------------------------------------------------




 
(b)
There is entered any decree or order by a court adjudging the other Party (or
any guarantor of any of the other Party's obligations hereunder) bankrupt or
insolvent, approving a petition for reorganization, approving a petition seeking
the benefit of any law for the relief of debtors, appointing a receiver, or
decreeing or ordering the winding-up or liquidation of the other Party's (or
such guarantor's) affairs;




 
(c)
Any law, rule, regulation or decree of any competent authority restricts the
ability of the other Party (or any guarantor of any of the other Party's
obligations hereunder) to obtain U.S. Dollars for payments to be made under the
Agreement (or any guaranty); and




 
(d)
Any material representation or material warranty made by the other Party (or any
guarantor of any of the other Party's obligations hereunder) hereunder or
otherwise proves to be false or incorrect in any material respect.



In witness whereof, the parties have duly executed this agreement as of day
first above written.


Rio Vista Operating Partnership L.P.
 
P.M.I. Trading Limited
     
/s/ Charles C. Handly
 
/s/ Rodrigo Aranda
     
Charles C. Handly
 
Rodrigo Aranda
     
Title:
 
Title:
President
 
Signatory


 
 
Page 19 of 21

--------------------------------------------------------------------------------